Title: To Alexander Hamilton from James Reynolds, 23 April 1792
From: Reynolds, James
To: Hamilton, Alexander



Sir
Philadelphia 23d. April. 1792.

I am sorry I am in this disagreeable sutivation which Obliges me to trouble you So offen as I do. but I hope it wont be long before it will be In my power to discharge what I am indebted to you Nothing will give me greater pleasure I must Sir ask the loan of thirty dollars more from you, which I shall asteem as a particular favour. and you may Rest ashured that I will pay you with Strickest Justice. for the Reliefe you have aforded me, the Inclosed is the Receipt for the thirty dollars. I shall wate at your Office. Sir for an answer I am sir your very Humble Servant
James Reynolds
Alexr. Hamilton Esqr.
